
	
		II
		Calendar No. 535
		110th CONGRESS
		1st Session
		S. 911
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2007
			Mr. Reed (for himself,
			 Mr. Coleman, Mr. Hagel, Mr.
			 Chambliss, Mr. Lugar,
			 Mr. Isakson, Mr. Bunning, Mr.
			 Graham, Ms. Stabenow,
			 Mr. Whitehouse, Mr. Lautenberg, Mr.
			 Kerry, Mr. Brown,
			 Mr. Carper, Mr.
			 Johnson, Mr. Wyden,
			 Mr. McConnell, Mr. Bayh, Mr.
			 Lieberman, Mrs. Feinstein,
			 Mr. Cochran, Mr. Cornyn, Mrs.
			 Boxer, Mrs. Clinton,
			 Mr. Cardin, Mr.
			 Sanders, Mr. Akaka,
			 Mr. Bingaman, Mr. Schumer, Mr.
			 Inouye, Mr. Menendez,
			 Mr. Domenici, Mr. Burr, Mr.
			 Leahy, Mr. Casey,
			 Ms. Klobuchar, Mr. Pryor, Ms.
			 Mikulski, Mr. Kennedy,
			 Ms. Landrieu, Mr. Biden, Mr.
			 Reid, Mr. Dodd,
			 Mrs. Lincoln, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			December 12, 2007
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Public Health Service Act to advance medical
		  research and treatments into pediatric cancers, ensure patients and families
		  have access to the current treatments and information regarding pediatric
		  cancers, establish a population-based national childhood cancer database, and
		  promote public awareness of pediatric cancers.
	
	
		1.Short titleThis Act may be cited as the
			 Conquer Childhood Cancer Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Cancer kills more
			 children than any other disease.
			(2)Each year cancer
			 kills more children between 1 and 20 years of age than asthma, diabetes, cystic
			 fibrosis, and AIDS, combined.
			(3)Every year, over
			 12,500 young people are diagnosed with cancer.
			(4)Each year about
			 2,300 children and teenagers die from cancer.
			(5)One in every 330
			 Americans develops cancer before age 20.
			(6)Some forms of
			 childhood cancer have proven to be so resistant that even in spite of the great
			 research strides made, most of those children die. Up to 75 percent of the
			 children with cancer can now be cured.
			(7)The causes of most
			 childhood cancers are not yet known.
			(8)Childhood cancers
			 are mostly those of the white blood cells (leukemias), brain, bone, the
			 lymphatic system, and tumors of the muscles, kidneys, and nervous system. Each
			 of these behaves differently, but all are characterized by an uncontrolled
			 proliferation of abnormal cells.
			(9)Eighty percent of
			 the children who are diagnosed with cancer have disease which has already
			 spread to distant sites in the body.
			(10)Ninety percent of
			 children with a form of pediatric cancer are treated at one of the more than
			 200 Children's Oncology Group member institutions throughout the United
			 States.
			3.PurposesIt is the purpose of this Act to authorize
			 appropriations to—
			(1)encourage and
			 expand the support for biomedical research programs of the existing National
			 Cancer Institute-designated multicenter national infrastructure for pediatric
			 cancer research;
			(2)establish a
			 population-based national childhood cancer database (the Children's Cancer
			 Research Network) to evaluate incidence trends of childhood cancers and to
			 enable the investigations of genetic epidemiology in order to identify causes
			 to aid in development of prevention strategies;
			(3)provide
			 informational services to patients and families affected by childhood
			 cancer;
			(4)support the
			 development, construction, and operation of a comprehensive online public
			 information system on childhood cancers and services available to families;
			 and
			(5)establish a
			 fellowship program in pediatric cancer research to foster clinical and
			 translational research career development in pediatric oncologists in the early
			 stages of their career.
			4.Pediatric cancer
			 research and awarenessSubpart
			 1 of part C of title IV of the Public Health Service Act (42 U.S.C. 285 et
			 seq.) is amended by adding at the end the following:
			
				417E.Pediatric
				cancer research and awareness
					(a)Pediatric cancer
				research
						(1)Special programs
				of research excellence in pediatric cancersThe Director of NIH,
				acting through the National Cancer Institute, shall establish special programs
				of research excellence in the area of pediatric cancers. Such programs shall
				demonstrate a balanced approach to research cause, prognosis, prevention,
				diagnosis, and treatment of pediatric cancers that foster translation of basic
				research findings into innovative interventions applied to patients.
						(2)Fellowship of
				excellence in pediatric cancer researchThe Secretary shall
				develop a grant mechanism for the establishment, in cooperation with the
				National Cancer Institute-supported pediatric cancer clinical trial groups, of
				Research Fellowships in Pediatric Cancer to support adequate numbers of
				pediatric focused clinical and translational investigators thereby facilitating
				continuous momentum of research excellence.
						(b)National
				Childhood Cancer RegistryThe Director of NIH shall award a grant
				for the operation of a population-based national childhood cancer database, the
				Childhood Cancer Research Network (CCRN), of the Children’s Oncology Group, in
				cooperation with the National Cancer Institute.
					(c)Public awareness
				of pediatric cancers and available treatments and researchThe
				Secretary shall award grants to recognized childhood cancer professional and
				advocacy organizations for the expansion and widespread implementation of
				activities to raise public awareness of currently available information,
				treatment, and research with the intent to ensure access to best available
				therapies for pediatric cancers.
					(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $30,000,000 for each of fiscal years 2008 through 2012. Funds
				appropriated under this section shall remain available until
				expended.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Conquer Childhood Cancer Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Cancer kills more
			 children than any other disease.
			(2)Each year cancer kills
			 more children between 1 and 20 years of age than asthma, diabetes, cystic
			 fibrosis, and AIDS, combined.
			(3)Every year, over 12,500
			 young people are diagnosed with cancer.
			(4)Each year about 2,300
			 children and teenagers die from cancer.
			(5)One in every 330
			 Americans develops cancer before age 20.
			(6)Some forms of childhood
			 cancer have proven to be so resistant that even in spite of the great research
			 strides made, most of those children die. Up to 75 percent of the children with
			 cancer can now be cured.
			(7)The causes of most
			 childhood cancers are not yet known.
			(8)Childhood cancers are
			 mostly those of the white blood cells (leukemias), brain, bone, the lymphatic
			 system, and tumors of the muscles, kidneys, and nervous system. Each of these
			 behaves differently, but all are characterized by an uncontrolled proliferation
			 of abnormal cells.
			(9)Eighty percent of the
			 children who are diagnosed with cancer have disease which has already spread to
			 distant sites in the body.
			(10)Ninety percent of
			 children with a form of pediatric cancer are treated at 1 of the more than 200
			 Children's Oncology Group member institutions throughout the United
			 States.
			3.Pediatric cancer
			 research and awareness; national childhood cancer registry
			(a)Pediatric cancer
			 research and awarenessSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the
			 end the following:
				
					417E.Pediatric cancer
				research and awareness
						(a)Pediatric cancer
				research
							(1)Programs of research
				excellence in pediatric cancerThe Secretary, acting through the
				Director of NIH, in collaboration with other Federal agencies with interest in
				prevention and treatment of pediatric cancer, shall enhance, expand, and
				intensify pediatric cancer research, including therapeutically applicable
				research to generate effective treatments, pediatric preclinical testing, and
				pediatric clinical trials through National Cancer Institute-supported pediatric
				cancer clinical trial groups and their member institutions. For purposes of
				this section, the term pediatric cancer research means research on
				the causes, prevention, diagnosis, recognition, treatment, and long-term
				effects of pediatric cancer.
							(2)Fellowship of
				excellence in pediatric cancer researchThe Secretary, acting
				through the Director of NIH, shall award grants to enhance and expand cancer
				research fellowships to train and develop clinical investigators focused on
				pediatric cancer research.
							(3)Peer review
				requirementsAll grants awarded under this subsection shall be
				awarded in accordance with section 492.
							(b)Public awareness of
				pediatric cancers and available treatments and research
							(1)In
				generalThe Secretary may award grants to childhood cancer
				professional and direct service organizations for the expansion and widespread
				implementation of—
								(A)activities that provide
				available information on treatment protocols to ensure early access to the best
				available therapies and clinical trials for pediatric cancers;
								(B)activities that provide
				available information on the late effects of pediatric cancer treatment to
				ensure access to necessary long-term medical and psychological care; and
								(C)direct resource services
				such as educational outreach for parents, peer-to-peer and parent-to-parent
				support networks, information on school re-entry and postsecondary education,
				and resource directories or referral services for financial assistance,
				psychological counseling, and other support services.
								(2)Performance
				measurement, transparency, and accountabilityFor each grant
				awarded under this subsection, the Secretary shall develop and implement
				metrics-based performance measures to assess the effectiveness of activities
				funded under such grant.
							(c)Authorization of
				appropriationsFor purposes of carrying out this section and
				section 399E–1, there are authorized to be appropriated $30,000,000 for each of
				fiscal years 2008 through 2012. Such authorization of appropriations is in
				addition to the authorization of appropriations established in section 402A
				with respect to such purpose. Funds appropriated under this subsection shall
				remain available until
				expended.
						.
			(b)National Childhood
			 Cancer registryPart M of title III of the Public Health Service
			 Act (42 U.S.C. 280e et seq.) is amended—
				(1)by inserting after
			 section 399E the following:
					
						399E–1.National Childhood
				Cancer Registry
							(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				award a grant to enhance and expand infrastructure to track the epidemiology of
				pediatric cancer into a comprehensive nationwide registry of actual occurrences
				of pediatric cancer. Such registry shall be updated to include an actual
				occurrence within weeks of the date of such occurrence.
							(b)Informed consent and
				privacy requirements and coordination with existing programsThe
				registry established pursuant to subsection (a) shall be subject to section
				552a of title 5, United States Code, the regulations promulgated under section
				264(c) of the Health Insurance Portability and Accountability Act of 1996,
				applicable Federal and State informed consent regulations, any other Federal
				laws relating to the privacy of patient information, and section 399B(d)(4) of
				this Act.
							;
				and
				(2)in section 399F(a), by
			 inserting (other than section 399E–1) after this
			 part.
				
	
		December 12, 2007
		Reported with an amendment
	
